Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered September 17,1997, convicting him of burglary in the second degree, criminal trespass in the third degree, petit larceny (two counts), criminal possession of stolen property in the fifth degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
*463Contrary to the defendant’s contention, the court properly denied his request to dismiss the entire panel after one prospective juror, who was excused, made an allegedly prejudicial comment (see People v Cruz, 292 AD2d 175 [2002]; People v Clark, 262 AD2d 233 [1999]; People v Singleton, 226 AD2d 565 [1996]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Luciano, Schmidt and Adams, JJ., concur.